Citation Nr: 1424303	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1969. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the RO in Des Moines, Iowa.  In May 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the proceeding is of record.  In April 2012 the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In August 2013, the Court vacated the Board decision and remanded the Veteran's claim.  

In January 2014, the Board remanded the issue of entitlement to service connection for a low back disorder for further development consistent with the order of the Court.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran's low back disability is related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the claims file.  The Board observes that private records were requested from a Customer Care Clinic but were not received.  The Veteran was informed of the same in March 2008.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Veteran was also provided with a hearing before the Board in May 2011.  He was also provided a VA examination in May 2008 and an addendum medical opinion was obtained in March 2014.  The examiner reviewed the claims file, conducted a thorough interview and physical examination and considered the Veteran's statements.  The Board finds that the examination report and opinion with addendum are adequate.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the regulations cited above, service connection for certain diseases, including arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Where a veteran served during a period of war or during peacetime service after December 31, 1946, he is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

The Veteran's service induction report of medical history contained an answer "yes" next to "recurrent back pain."  However, no pre-service medical records have been submitted to demonstrate a pre-existing low back disability.  Thus, the Board finds that a back disability was not noted upon entry onto active duty and the Veteran is presumed sound.  

The Veteran claims that he is entitled to service connection for a low back disorder due to severe back pain in service that required him to be evacuated from Vietnam.  Service treatment records confirm that he was treated for back pain in November 1968.  The impression was exertional low back pain with muscle strain.  The service treatment record also indicated that the low back pain had been bothering the Veteran for three weeks and was more pronounced on weight bearing.  Thus, Shedden element (2) has been met. 

Next, post-service treatment records indicate surgery for a herniated disc in October 1989.  The evidence indicates, however, that the herniated disc was related to a work-related injury.  The Veteran does not dispute the same.  

Additionally, a May 2008 X-ray indicates that the Veteran has current diagnoses of minimal spondylosis, suspect healed mild compression superior end plate of the L4 vertebrae, and question sacroiliitis on the right.  Therefore, Shedden element (1) has been met.  However, as the diagnosis of spondylosis (arthritis) was not rendered within one year of service, presumptive service connection is not warranted. 

The Board has considered the Veterans statements with respect to the onset and etiology of his back pain.  Specifically, the Board acknowledges the Veteran's testimony that from service until the mid-1980's, he experienced his back going out as well as numbness and tingling in his legs, prior to the work-related injury in 1989.  T. pages 16, 20.  A review of the May 2008 VA examination report reveals that the Veteran reported the same to the VA examiner. 

However, while the Board finds that the Veteran was sincere in his statements and sworn testimony, nevertheless, the Board finds, that his statements are of limited probative value as he is not competent to determine that the symptoms he experienced prior to surgery in 1989 are related to his current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).  Because causation of low back pain is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  In addition, as noted, below, the Veteran contemporaneous statements regarding the etiology of the current low back condition are inconsistent with statements made to medical providers in the course of treatment.  These inconsistencies affect his credibility before the Board and the probative weight to be afforded his statements.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his low back pain are afforded little to no probative weight.  

In May 2008 the Veteran was afforded a VA examination to obtain evidence as to whether his current low back disorder was due to service.  The VA examiner considered the Veteran's statements regarding having back pain since service, including numbness and tingling prior to the work-related injury in 1989.  The examiner determined that it was less likely than not that his low back disorder was related to service.  The examiner's rationale was that the Veteran's separation examination was negative for back pain.  A review of the record confirms that the Veteran's own report of medical history on service separation indicated no back pain.  The examiner further expressed that the Veteran had one episode of a strain injury while in service and that a single episode of a back strain would not cause degenerative arthritis 40 years later.  Further, the examiner noted that the Veteran's herniated disc in 1989 occurred as a result of a worker's compensation injury around that time. 

While the May 2008 opinion was found by the Court to be inadequate because it did not discuss findings of a L4 compression fracture, an examiner in March 2014 considered such fact but still rendered an opinion against the claim.  Rather, the examiner  noted that at the time of the Veteran's 1989 back surgery he reported having back pain for two years, not twenty.  A review of the record confirms that record of the Veteran's statement.

The examiner further opined that the evidence does not support that the Veteran experienced a compression fracture in service.  The examiner acknowledged the X-ray finding of a suspected healed partial compression of the L4 vertebrae, but noted that the Veteran's 1968 treatment records indicate that he did not have point tenderness.  The examiner stated that a patient with an acute compression fracture would have point tenderness at the level of the fracture.  The examiner further noted that no compression fracture was noted on records from 1989 and likely would have been if it had existed at that time as it is a significant abnormality.  Therefore, the examiner concluded that it is likely that the compression fracture occurred between 1989 and 2008, not in service.

The Board places significant probative value on the VA examiner's opinion as he expressed adequate rationale and is experienced in determining the etiology of low back disorders.  

Based on the foregoing, Shedden element (3) has not been met.  As the weight of the evidence is against the claim for service connection of a low back disorder, the appeal for a low back disorder must be denied.  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


